Title: To Thomas Jefferson from Daniel Call, 26 August 1799
From: Call, Daniel
To: Jefferson, Thomas



Sir,
Richmond August 26th. 1799

On Saturday last I was informed at the post office that a letter was there from you addressed to “Major Richard Call at Richmond”; and as that gentleman has been dead for several years and never lived in Richmond at all, I was naturally lead to consider the address as a mistake, & that the letter was really intended for me. I therefore opened it and found my conjecture right; and that the letter was written to me though addressed to him.
There was a nisi order for taking the Bill for confessed in the suit against Henderson at the September term of the Court of Chancery in the year 98; and during the last winter I delivered a copy of it to Mr Jefferson of this place, to be either forwarded to you or sent to some person who would see to having it served upon the dfts. He informs me to day that he sent it to Mr Randolph, but it has not been returned to the office. I therefore inclose you other copies in order that you may have them served and returned to the ensuing court, so as to enable you to move for a final decree during the term, in case the dft should still fail to answer. But if he should put in an answer I am really apprehensive from the great quantity of business depending in the Court, that the trial will be postponed longer than is convenient to the objects which you have in view.
Messrs Jefferson & Co paid the fee you were good enough to enclose an order for, although it was perfectly unnecessary for you to have done so, as I should have attended to the cause with the same readiness without it. Indeed when I undertook the care of Mr Washingtons business it was not my wish or intention to extort additional fees from his clients. I am Sir very respectfully Yrs &c

Daniel Call

